                              UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                       WESTERN DIVISION




CIVIL RIGHTS CENTER OF SOUTH                   *       CIV 19-5038
                                               *
DAKOTA; MICHAEL HUNTER; and
UNBORN PERSONS,
                                               *

                                               *
               Plaintiffs,

        vs.                                    *          ORDER DISMISSING
                                               *               COMPLAINT
TWO JOHN DOE UNKNOWN NAMED; *
SECRETARY DEPT OF                              *
TRANSPORTATION FOR                             *
STATE OF SOUTH DAKOTA                          *
AND FOR NORTH DAKOTA; and                      *
STATE OF SOUTH DAKOTA,                         *
                                               *


               Defendants.                     *
                                               *




       Plaintiff, Michael Hunter, filed a Complaint, Doc. I, which listed as the Plaintiff, "Civil
Rights Center of South Dakota, Michael Hunter, and Unborn Persons." Along with the Complaint,
Plaintiff filed a Motion to Proceed informa pauperis, with an attached Affidavit, Doc. 3. Plaintiff
does, according to the Affidavit, qualify to proceed informa pauperis.


        Next,the Court conducts a screening of the Complaint. In the subsequent screening of this
action, which is brought under 42 U.S.C. § 1983, the Complaint fails to state a claim upon which
relief may be granted. Even though the Court,in reviewing the Complaint,is mindful that Plaintiff
does not allege to be learned in the law, and that a pro se complaint,"however,inartfully pleaded,"
must be held to "less stringent standards than formal pleadings drafted by lawyers," the Court
concludes that, in weighing all factual inferences in favor of Plaintiff, it appears "beyond doubt that
the [P]laintiff can prove no set of facts in support of his claim which would entitle him to relief.'"
See Haines v. Kerner,404 U.S. 519, 520-21 (I97I). Accordingly,
     IT IS ORDERED:


     1.     That Plaintiffs Motion to Proceed in forma pauperis. Doc. 3, is
            GRANTED.


     2.     That Plaintiffs Complaint,Doc. l,isdismissedwithoutprejudicefor
            failure to state a claim.


     Dated this   01^day of May,2019.
                                        BY THE COURT:



                                                        (icuift--—
                                           trence L. Piersol
                                        United States District Judge
ATTEST:
MATTfffiW W..THELEI
